UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6484



JERNARD ELLIOTT RICE,

                                            Petitioner - Appellant,

          versus


M. PETTIFORD, Warden Bennettsville Federal
Correctional Institution FCI Bennettsville,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    G. Ross Anderson, Jr., District
Judge. (4:05-cv-03356-GRA)


Submitted:   April 27, 2007                   Decided:   May 9, 2007


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jernard Elliott Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jernard Elliott Rice, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   Rice v. Pettiford, No. 4:05-cv-03356-GRA (D.S.C.

Jan. 19, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -